DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Specification
The disclosure is objected to because of the following informalities:
The “Cross-Reference To Related Application” section of the specification should be updated (16/902,082 (now U.S. Patent No. 11,165,729)).
Appropriate correction is required.

Claim Objections
Claims 21 – 47 are objected to because of the following informalities:
Claim 21 recites the limitation "the user-authorized video frame" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 22 recites the limitation "the user-authorized video frame" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 23 recites the limitation "the user-authorized video frame" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 25 recites the limitation "the user-authorized video frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 30 recites the limitation "the user-authorized video frame" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 31 recites the limitation "the user-authorized video frame" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 32 recites the limitation "the user-authorized video frame" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 34 recites the limitation "the user-authorized video frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 39 recites the limitation "the user-authorized video frame" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 40 recites the limitation "the user-authorized video frame" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 41 recites the limitation "the user-authorized video frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 43 recites the limitation "the user-authorized video frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;

Claim 22 recites the limitation "each user-authorized video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 25 recites the limitation "each user-authorized video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 31 recites the limitation "each user-authorized video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 34 recites the limitation "each user-authorized video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 40 recites the limitation "each user-authorized video frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;
Claim 43 recites the limitation "each user-authorized video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each user-authorized video frame”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 25, 28 – 34, 37 – 43, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7 – 13, 15 – 21, 23, and 24 of U.S. Patent No. 11,165,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 21 of the present Application maps to claim 1 of ‘729.
21.	A method, comprising:
receiving a request from a user using a user device to generate a reaction message for a platform, the platform being an online social messaging platform (“receiving a request from a user using a user device to generate a reaction message for a platform, the platform being an online social messaging platform”); and
in response to the request, performing, by client software implemented on the user device (“in response to the request, performing, by client software implemented on the user device”), operations comprising:
receiving a first input from the user identifying an incoming message of an incoming message stream coming into the user device from the platform (“receiving a first input from the user identifying an incoming message of an incoming message stream coming into the user device from the platform, the incoming message comprising an incoming soundtrack”);
receiving a second input from the user using the user device, wherein the second input selects content from the incoming message as a subject content item (“receiving a second input from the user using the user device, wherein the second input selects content from the incoming message as a subject content item”);
displaying the subject content item on a display of the user device (“displaying the subject content item on a display of the user device”);
while displaying the subject content item, recording a user-authored video comprising a plurality of user-authored video frames (“while displaying the subject content item, recording a user-authored video comprising a plurality of user-authored video frames”);
generating a reaction video, wherein the reaction video comprises a plurality of reaction video frames (“generating a reaction video, wherein the reaction video comprises a plurality of reaction video frames”), wherein generating the reaction video comprises:
generating, for each user-authored video frame, a respective reaction video frame including content from the subject content item and content from the user-authored video frame (“generating, for each user-authored video frame, a reaction video frame including content from the subject content item and the content from the user-authored video frame”);
generating, as the reaction message, a social messaging platform message comprising the reaction video (“generating, as the reaction message, a social messaging platform message comprising the reaction video”); and
posting the reaction message to the platform (“posting the reaction message to the platform”).

Claim 22 of the present Application maps to claim 2 of ‘729.
22.	The method of claim 21,
wherein the method further comprises sending the incoming message stream to the user device as metadata representing messages in the incoming message stream, including the incoming message (“wherein the method further comprises sending the incoming message stream to the user device as metadata representing messages in the incoming message stream, including the incoming message”);
wherein generating, for each user-authored video frame, a respective reaction video frame comprises (“wherein generating, for each user-authored video frame, a reaction video frame comprises”):
rendering an image of the incoming message from metadata representing the incoming message (“rendering an image of the incoming message from metadata representing the incoming message”), and
superimposing the user-authored video frame over the image of the incoming message (“superimposing the user-authored video frame over the image of the incoming message”).

Claim 23 of the present Application maps to claim 3 of ‘729.
23.	The method of claim 22, wherein, for each reaction video frame, the user-authored video frame for the reaction video frame appears as an image inset in the subject content item (“wherein, for each reaction video frame, the user-authored video frame for the reaction video frame appears as an image inset in the subject content item”).

Claim 24 of the present Application maps to claim 4 of ‘729.
24.	The method of claim 22,
wherein the metadata representing the incoming message is formatted as a data object comprising respective fields for content of the incoming message (“wherein the metadata representing the incoming message is formatted as a data object comprising respective fields for content of the incoming message”), and
wherein rendering the image of the incoming message from the metadata comprises rendering the content according to a predetermined visual arrangement (“wherein rendering the image of the incoming message from the metadata comprises rendering the content according to a predetermined visual arrangement”).

Claim 25 of the present Application maps to claim 5 of ‘729.
25.	The method of claim 21,
wherein the incoming message comprises an incoming video (“wherein the incoming message comprises an incoming video”),
wherein selecting the content from the incoming message as the subject content item comprises selecting the incoming video as the subject content item (“wherein selecting the content from the incoming message as the subject content item comprises selecting the incoming video as the subject content item”), and
wherein generating, for each user-authored video frame, a respective reaction video frame comprises superimposing the user-authored video frame over a portion of a respective incoming video frame of the incoming video (“wherein generating, for each user-authored video frame, the reaction video frame comprises superimposing the user-authored video frame over a portion of a respective incoming video frame of the incoming video”).

Claim 28 of the present Application maps to claim 7 of ‘729.
28.	The method of claim 21, wherein the request is a first request, the reaction video is a first reaction video, the user-authored video is a first user-authored video (“wherein the request is a first request, the reaction video is a first reaction video, the user-authored video is a first user-authored video”), and wherein the method further comprises:
receiving a second request from the user using the user device to generate a message that includes a second reaction video for the platform (“receiving a second request from the user using the user device to generate a message that includes a second reaction video for the platform”);
in response to the second request, performing, by server software implemented on one or more platform servers of the platform (“in response to the second request, performing, by server software implemented on one or more platform servers of the platform”), operations comprising:
receiving, from the user device, a third request for a subject content video stored on the one or more platform servers (“receiving, from the user device, a third request for a subject content video stored on the one or more platform servers”);
in response to the third request, providing the subject content video to the user device (“in response to the third request, providing the subject content video to the user device”);
receiving, from the user device, a second user-authored video, wherein the second user-authored video is recorded on the user device while the subject content video is playing on a display of the user device (“receiving, from the user device, a second user-authored video, wherein the second user-authored video is recorded on the user device while the subject content video is playing on a display of the user device”); and
generating the second reaction video, wherein the second reaction video comprises a plurality of reaction video frames, wherein generating the second reaction video comprises generating a second reaction video frame for each second user-authored video frame of the second user-authored video, wherein each second reaction video frame comprises content from the subject content video and content from the second user-authored video (“generating the second reaction video, wherein the second reaction video comprises a plurality of reaction video frames, wherein generating the second reaction video comprises generating a second reaction video frame for each second user-authored video frame of the second user-authored video, wherein each second reaction video frame comprises content from the subject content video and content from the second user-authored video”).

Claim 29 of the present Application maps to claim 8 of ‘729.
29.	The method of claim 28,
wherein the subject content video stored on the one or more platform servers is a subject content video at a first resolution (“wherein the subject content video stored on the one or more platform servers is a subject content video at a first resolution”), and
wherein providing the subject content video to the user device comprises providing the subject content video to the user device at a second resolution, wherein the subject content video at the second resolution is represented with less data than the subject content item at the first resolution (“wherein providing the subject content video to the user device comprises providing the subject content video to the user device at a second resolution, wherein the subject content video at the second resolution is represented with less data than the subject content item at the first resolution”).

Claim 30 of the present Application maps to claim 9 of ‘729.
Claim 31 of the present Application maps to claim 10 of ‘729.
Claim 32 of the present Application maps to claim 11 of ‘729.
Claim 33 of the present Application maps to claim 12 of ‘729.
Claim 34 of the present Application maps to claim 13 of ‘729.
Claim 37 of the present Application maps to claim 15 of ‘729.
Claim 38 of the present Application maps to claim 16 of ‘729.

Claim 39 of the present Application maps to claim 17 of ‘729.
Claim 40 of the present Application maps to claim 18 of ‘729.
Claim 41 of the present Application maps to claim 19 of ‘729.
Claim 42 of the present Application maps to claim 20 of ‘729.
Claim 43 of the present Application maps to claim 21 of ‘729.
Claim 46 of the present Application maps to claim 23 of ‘729.
Claim 47 of the present Application maps to claim 24 of ‘729.

The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘729.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 27, 30 – 36, and 39 – 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar (U.S. Pat. Pub. No. 2018/0234738) (Transmitting Video Clips of Viewers’ Reactions During a Broadcast of a Live Video Stream).

1.1	Regarding claim 21, Sarkar discloses a method, comprising:
receiving a request from a user using a user device to generate a reaction message for a platform, the platform being an online social messaging platform (Fig. 3E; Fig. 2A; paragraph 39 “perform various requests”; paragraph 82 “user interaction between a broadcaster and the video-graphical element 312 … indicates a request to engage with the video-graphical element 312; paragraph 83 “request to join …”) to generate a reaction message for an online social messaging platform (Fig. 3A, item 316; Fig. 3E, item 326; paragraph 82 “message option 326”; paragraph 84 “message option 326”); and
in response to the request, performing, by client software implemented on the user device (Figs. 3F; Figs 2A, 2B, 1; paragraphs 37, 150), operations comprising:
receiving a first input from the user identifying an incoming message of an incoming message stream coming into the user device from the platform (Figs. 2A, 2B; paragraph 39 “indications of interactions of the user 110 with the graphical user interfaces …”);
receiving a second input from the user using the user device, wherein the second input selects content from the incoming message as a subject content item (Figs. 2A, 2B, 3A, 3B; paragraphs 9, 27, 40, 46);
displaying the subject content item on a display of the user device (Figs. 3A – 3F; paragraphs 9, 27, 40, 46);
while displaying the subject content item, recording a user-authored video comprising a plurality of user-authored video frames (Figs. 3A – 3F; paragraph 52 “recording a video clip”; paragraph 53; paragraph 54);
generating a reaction video, wherein the reaction video comprises a plurality of reaction video frames (Figs. 4E, 4F; paragraphs 110), wherein generating the reaction video comprises:
generating, for each user-authored video frame, a respective reaction video frame including content from the subject content item and content from the user-authored video frame (Figs. 3A – 3E; Figs. 4A – 4E; paragraph 8 “comment on the video clip”; paragraphs 25, 35);
generating, as the reaction message, a social messaging platform message comprising the reaction video (Figs. 3A – 3E; Figs. 4A – 4E; paragraph 8 “comment on the video clip”; paragraphs 25, 35); and
posting the reaction message to the platform (paragraphs 8, 25, 35).

1.2	Per claim 22, Sarkar teaches the method of claim 21,
wherein the method further comprises sending the incoming message stream to the user device as metadata representing messages in the incoming message stream, including the incoming message (paragraph 147; paragraphs 159, 168, 170);
wherein generating, for each user-authored video frame, a respective reaction video frame comprises (Figs. 3A – 3E; Figs. 4A – 4E; paragraphs 159, 147):
rendering an image of the incoming message from metadata representing the incoming message (Figs. 3A – 3E; Figs. 4A – 4E; paragraphs 159, 147), and
superimposing the user-authored video frame over the image of the incoming message (Figs. 3A – 3E; Figs. 4A – 4E; paragraphs 159, 147).

1.3	Regarding claim 23, Sarkar discloses the method of claim 22, wherein, for each reaction video frame, the user-authored video frame for the reaction video frame appears as an image inset in the subject content item (Fig. 4B – 4F; paragraphs 110, 112, 113).

1.4	Per claim 24, Sarkar teaches the method of claim 22,
wherein the metadata representing the incoming message is formatted as a data object comprising respective fields for content of the incoming message (Fig. 10; paragraphs 168, 170), and
wherein rendering the image of the incoming message from the metadata comprises rendering the content according to a predetermined visual arrangement (Figs. 3E, 4E, 10; paragraphs 168, 170, 159).

1.5	Regarding claim 25, Sarkar discloses the method of claim 21,
wherein the incoming message comprises an incoming video (paragraphs 84, 85, 35),
wherein selecting the content from the incoming message as the subject content item comprises selecting the incoming video as the subject content item (Fig. 3E; paragraph 9 “selectively activate the reaction-video clips of reactions by viewers …”; paragraphs 27, 40, 48), and
wherein generating, for each user-authored video frame, a respective reaction video frame comprises superimposing the user-authored video frame over a portion of a respective incoming video frame of the incoming video (Figs. 3A – 3E; Figs. 4A – 4E; paragraph 8 “overlaid on a display … video clip overlaid on the live video stream during a broadcast”; paragraphs 25, 58).

1.6	Per claim 26, Sarkar teaches the method of claim 21, wherein the incoming message comprises an incoming soundtrack, wherein the user-authored video comprises a user soundtrack (paragraphs 170, 174, 176, 178), and wherein generating the reaction video comprises:
receiving a third input from the user that indicates a soundtrack for a selected portion of the reaction video (Fig. 4E; paragraph 109 “multiple video clips from multiple viewer devices …”; paragraph 110; paragraph 83 “multiple users as broadcasters …”; paragraph 170 “audio file, …”; paragraph 174 “external audio file”; paragraphs 176, 178); and
synchronizing the selected portion of the reaction video with the soundtrack indicated by the third input to generate a soundtrack for the reaction video from only the incoming soundtrack, from only the user soundtrack, or from both the incoming soundtrack and the user soundtrack (Fig. 4E; paragraph 109 “multiple video clips from multiple viewer devices …”; paragraph 110; paragraph 83 “multiple users as broadcasters …”; paragraph 170 “audio file, …”; paragraph 174 “external audio file”; paragraphs 176, 178).

1.7	Regarding claim 27, Sarkar discloses the method of claim 26, further comprising:
generating the soundtrack for the reaction video from both the incoming soundtrack and the user soundtrack and balancing the incoming soundtrack and the user soundtrack automatically or in response to a user input (paragraph 170 “audio file, …”; paragraph 174 “external audio file”; paragraphs 176, 178).

1.8	Per claims 30 – 36 and 39 – 45, the rejection of claims 21 – 27 under 35 USC 102 (paragraphs 1.1 – 1.7 above) applies fully.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/